DETAILED ACTION
Claims 16, 17, 19, and 22–36 are currently pending in this Office action.  Claims 28–32 are withdrawn as being directed to non-elected inventions.  Claims 1–15, 18, 20, and 21 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 6, filed 06/08/2022, with respect to the rejection(s) of:
claims 16, 22, 23, and 33–36 under 35 U.S.C. 102(a)(1) as being anticipated by Gaggar et al. (US 2008/024279 A1); and
claims 24–27 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gaggar
have been fully considered and are persuasive.  Therefore, the rejections are withdrawn.  While Gagger Par. 28 teaches ASA graft polymer as suitable for the same purpose as ABS, the rejections are withdrawn because Gaggar does not teach a combination of SAN and AMSAN in the relative amounts of amended claim 16.  The nonstatutory provisional double patenting rejections over claims of 17/251324 are also withdrawn in view of the amendment to claim 16.
However, upon further consideration, a new ground(s) of rejection is made below.
	Regarding the nonstatutory provisional double patenting rejections over 16/632920, page 9 of the remarks argue that “the claimed polysiloxane compound is not a block copolymer with polysiloxane blocks and polyester and/or polyolefin blocks” and that the organopolysiloxane compound (B) of ‘920 claim 16 has a Mw of 20,000 g/mol to 100,000 g/mol.  This is insufficient to overcome the rejection because present claim 16 generically recites “at least one organopolysiloxane compound.”  The organopolysiloxane of ‘920 satisfies this generic recitation.  Second, the claimed Mw value overlaps that recited by ‘920.  As such, the nonstatutory provisional double patenting rejections over claims of ‘920 remain applicable

Claim Rejections - 35 USC § 103
Claim(s) 16, 17, 19, 22–27, and 33–36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2000-0055258 A, machine translation) in view of Ryan et al., “Ultra-High-Molecular-Weight Functional Siloxane Additives in Polymers. Effects Processing and Properties,” J. Vinyl Addit. Techn., Vol. 6, No. 1, 7–19 (2000).
	With respect to claims 16, 17, and 33–36, Kim teaches a thermoplastic resin composition with good impact strength comprising (A) 20 to 50 weight percent of ASA resin, (B) 50 to 80 weight percent of at least one of (B1) styrene-acrylonitrile copolymer, (B2) α-methyl styrene-acrylonitrile, and (B3) N-phenylmaleimide.  Translation 4.  Examples 2–4 each contain 30 to 40 weight percent of ASA, 30 to 40 weight percent of styrene-acrylonitrile copolymer (SAN-1), and 30 weight percent of α-methyl styrene-acrylonitrile (SAN-2).
	Kim 7 teaches that the composition may contain further additives, but is silent as to a content of at least one organopolysiloxane compound having a weight average molecular weight within the claimed range.
	Ryan teaches employing ultra high molecular weight (UHMW) siloxanes with molecular weights of as high as 1,000,000 g/mol in the form of masterbatch pellets in order to impart plastics with improved processing, release, coefficient of friction, and broader performance applicability as compared to conventional lower molecular weight silicones.  7, abstract.  These additives are readily used in amounts such that the level of siloxane is 5 weight percent or less without adverse impact on tensile properties.  Id. at 9.   Table 2 discloses MB50-008 as a commercial UHMW Siloxane Masterbatch applicable in SAN-based compositions.  Id. at 8.  MB50-008 is the same polylsiloxane constituent employed in the examples of the present application and so the organosiloxane therein would necessarily possess a weight average molecular weight within the claimed range.  Spec. 17, ll. 20–23; 25, ll. 16–21.
	Given that Kim is directed to thermoplastic composition containing SAN and the advantages of the UHMW organopolysiloxane of Ryan, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an amount of at least one organopolysiloxane compound having a weight average molecular weight within the claimed range in order to improve processing and release properties of thermoplastic containing the same.
	With respect to claim 19, Kim teaches that the average particle size of the rubber polymer in ASA is 80 to 500 nm.  Claim 2.
	With respect to claims 22 and 23, Kim teaches that the composition may contain further additives, but is silent as to a content of at least one organopolysiloxane compound is a species as presently claimed in claim 22 or 23.
	Ryan teaches employing ultra high molecular weight (UHMW) siloxanes with molecular weights of as high as 1,000,000 g/mol in the form of masterbatch pellets in order to impart plastics with improved processing, release, coefficient of friction, and broader performance applicability as compared to conventional lower molecular weight silicones.  7, abstract.  The UHMW siloxanes are polydimethylsiloxanes.  Id.  at 7.  These additives are readily used in amounts such that the level of siloxane is 5 weight percent or less without adverse impact on tensile properties.  Id. at 9.   Table 2 discloses MB50-008 as a commercial UHMW Siloxane Masterbatch applicable in SAN-based compositions.  Id. at 8.
	Given that Kim is directed to thermoplastic composition containing SAN and the advantages of the UHMW organopolysiloxane of Ryan, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include at least one organopolysiloxane compound species as claimed in order to improve processing and release properties of thermoplastic containing the same.
	With respect to claim 24, Kim in view of Ryan teach a substantially similar thermoplastic polymer composition that claimed, but are silent as to the residual gloss of the surface after abrasion as
effected according to PV3975 as compared to a non-abraded composition.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).	
	While Kim and Ryan do not directly disclose a residual gloss after abrasion, since each of the claimed components is present and rendered obvious by their combined teachings, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the surface to possess a residual gloss within the claimed range after abrasion. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 25, Kim in view of Ryan teach a substantially similar thermoplastic polymer composition that claimed, but are silent as to the melt-volume flow rate (MVR) (200 ml/10 min. according to ISO 1133) of the composition as compared to one without the at least one polyorganopolysiloxane compound (B).
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	While Kim and Ryan do not directly disclose a MVR, since each of the claimed components is present and rendered obvious by their combined teachings, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess a MVR within the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 26, Kim in view of Ryan teach a substantially similar thermoplastic polymer composition that claimed, but are silent as to the Vicat softening temperature of the composition as compared to one without the at least one polyorganopolysiloxane compound (B).
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	While Kim and Ryan do not directly disclose a Vicat softening temperature, since each of the claimed components is present and rendered obvious by their combined teachings, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess a Vicat softening temperature within the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 27, Kim in view of Ryan teach a substantially similar thermoplastic polymer composition that claimed, but are silent as to the Charpy notched impact strength of the composition as compared to one without the at least one polyorganopolysiloxane compound (B).
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	While Kim and Ryan do not directly disclose a Charpy notched impact strength, since each of the claimed components is present and rendered obvious by their combined teachings, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess a Charpy notched impact strength within the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Double Patenting
Claims 16, 17, 19, and 33-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of copending Application No. 16/632920 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 28 teaches, in relevant part, a thermoplastic polymer composition (P) comprising:
(A) up to 99.75 wt.-% of at least one styrene-based polymer composition (A) comprising at least
one graft copolymer (A-1);
(B) 0.25 to 5 wt.-% of at least one organopolysiloxane compound;
(C) 0 to 10 wt.-% of at least one colorant, dye or pigment; and
(D) 0 to 3 wt.-% of at least one further additive,
wherein the constituents (A) to (D) sum up to 100 wt.-% of the thermoplastic polymer composition (P);
and wherein the styrene-based polymer composition (A) comprises 20 to 60 wt.-% of at least one styrene-based graft copolymer (A-1) and 40 to 80 wt.-% of at least one thermoplastic polymer (A-2) that is a mixture of 40 to 60 wt.% poly(styrene-acrylonitrile) (SAN) and 60 tro 40 wt.% poly(α-methyl styrene-acrylonitrile) (AMSAN);
the at least one organopolysiloxane compound (B) has a weight average molecular weight Mw of 20,000 g/mol to 100,000 g/mol, determined by gel permeation chromatography (GPC) relative to polystyrene as standard and THF as solvent;
wherein the at least one organopolysiloxane compound (B) is a block copolymer comprising blocks of polysiloxane moieties comprising repeating units having the following formula (Ia):

    PNG
    media_image1.png
    147
    135
    media_image1.png
    Greyscale

wherein each R1 is independently selected from a linear or branched, saturated or unsaturated hydrocarbon group having 1 to 10 carbon atoms, and blocks of polyester and/or polyolefin moieties; and the at least one graft copolymer (A-1) is selected from a poly(acrylonitrile-butadiene-styrene) (ABS) having an average particle size D50 of the rubber particles in the ABS copolymer from 50 to 750 nm, a poly(acrylonitrile-styrene-acrylic ester) (ASA) having an average particle size D50 of the rubber particles in the ASA copolymer from 50 to 1000 nm, and mixtures thereof, wherein the average particle size is determined using an ultracentrifuge.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763